Title: To Benjamin Franklin from Dumas, [4] May 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie May [4,] 1780.
Je ne manquerai pas de vous rendre compte de ce qui se passe ici. Vous avez bien raison d’appeller interessant ce qui S’y passe avec la Russie. C’est un grand coup, entr’autres pour l’Amérique: car à présent il est sûr que la Rep. ne pourra être entrainée dans cette guerre en faveur des Anglois, qui, d’ailleurs, par leur Déclaration du 17 Avril, ont, au moins provisionellement, renoncé à son alliance. Notre Ami est persuadé que cet événement va amener une paix générale, & je le crois aussi. En attendant on arme ici, mais lentement, comme à l’ordinaire. On ne manque pas de vaisseaux, mais d’hommes pour les monter. On vient d’en mettre en commission un de 76 canons, nommé l’Amiral-général, & l’on en a donné le commandement au Vice Aml. Hartsing bon républicain, & grand ami de notre ami.
Comptez, Monsieur, qu’il ne tiendra pas à moi, que je ne sois réconcilié avec. … [Ambassador La Vauguyon], quoique d’autres trouvent que j’ai déjà trop rampé devant lui, & que c’est là ce qui me fait traiter avec plus de dureté, & même contre toute raison: car on a dit à notre ami, qu’encore qu’on désapprouvoit certaine action on exigeoit cependant que je justifiasse l’acteur: ce qui est—mais brisons là-dessus. Je ne veux plus vous troubler, Monsieur, par des accusations de qui que ce soit. Je n’ajouterai que ceci: c’est que la même main qui a ouvert ma Lettre à Mr. C——, avoit ouvert précédemment celles que Mr. C—— m’avoit écrites, & que ce ne fut que pour engager mon Ami à m’écrire sous un autre couvert, que je lui ai dit trop cruement ce que je pensois; & ce que j’ai dit, se dit tous les jours en cent endroits à Amsterdam, non seulement de lui, mais aussi, à quelques circonstances personelles près, de plusieurs autres maisons comme des Hoope, des Muilman &c. savoir qu’ils anglicanisent. La vraie origine de cela, c’est qu’on veut se venger sur moi de n’avoir pas eu l’approvisionnement de l’Escadre. Dans l’affaire de la Lettre, on en a usé avec beaucoup d’artifice, on m’avoit fait accroire qu’on le tenoit de toute une autre maniere que de la vraie: on m’avoit même fait accroire que j’étois abandonné de tout le monde, même de ceux que vous appellez mes amis particuliers à Amsterdam.
Au reste, comme ce n’est que par le canal de ces derniers que je sais que Mr. L—— doit venir en ce pays, il y a grande apparence qu’ils le verront avant moi, & qu’ils n’auront nullement besoin que je les lui recommande. Je n’entendois par la Carte du Pays que des généralités nécessaires à savoir à tout Négociateur.
Quant au Hollandois qui a été chez vous, Monsieur, si je savois son nom & sa qualité, je pourrois vous en dire mon sentiment plus précisément. Ce qu’il vous a dit est plus que suspect, est faux. Il n’y a aucune ville, ni même aucune province de la rep. qui puisse conclure séparément un Traité avec une puissance étrangere. Quant au Plan que vous avez vu, & dont j’ai envoyé différentes copies en Amérique, Mrs. d’Amst—— n’y sont entrés que pour desirer que ce project puisse un jour s’effectuer entre les deux rep., & pour que le Traité, en ce cas, soit tout prêt, & que l’on gagne le temps qu’il faudroit pour le faire dresser, examiner, approuver &c. Vous avez, Monsieur, copie des Lettres de notre ami, où tout cela est clairement exprimé.
Puisque vous me faites l’honneur de me demander mon opinion sur le vaisseau Hollandois pris par Mr. Jones & envoyé en Amérique, je dirai, qu’il seroit juste peut être de le restituer, malgré la déclaration du Capitaine, qui dit que la propriété de la Cargaison est Angloise.

1°. Parce que le Traité de commerce entre la France & l’Am. établit expressément la maxime de free bottom free good.
2°. Parce que ce Traité n’exclut aucune autre nation du même traitement de la part de l’amérique, à tous égards, que la France a stipulé pour elle.
On pourroit cependant alléguer d’un autre côté,
1°. que la Rep. n’a pas encore conclu un pareil Traité avec l’Amérique.
2°. Qu’en vertu de l’Acte de Navigation, les effets réclamés sont illégitimement chargés sur un navire non-Anglois. Il est vrai que les Hollandois repliqueront à cela, qu’ils n’ont jamais consenti expressément à cet Acte de Navigation.
Il résulte toujours de là, ce me semble, qu’on pourroit déclarer de bonne prise la propriété Angloise, mais dédommager scrupuleusement les Hollandois de tout ce qu’ils perdent & devoient gagner là-dessus.
J’ai acheminé la Lettre pour Middelbourg.
Pour revenir à Mr. L——, je me garderai bien de lui mettre dans la tête rien qui puisse faire du tort à l’Am—— ou à luimême. J’espere même qu’il contribuera à me remettre bien avec certain Seigneur. Du reste, j’ignore quand il arrivera; & si je puis faire ma paix avant ce temps, sans blesser mon honneur & ma conscience, je n’y manquerai pas. Je suis avec tout le respectueux attachement qui vous est voué pour la vie, Monsieur Votre trèshumble & très obéissant serviteur
D

  Il est arrivé à Amst. un petit Navire Americain, Cap. Hedon consigné à Mrs. J. De Neufville & fils; parti de Boston le 28 fevr. Il ne s’etoit rien passé de nouveau.
  Passy à S. E. M. Franklin

 
Notation: Dumas la haie May 1780
